DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 11/22/2021, has been received, entered and made of record. Currently, claims 1-16 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP-A-2017-118169 on pages 1-2 of the specification.
Reference JP-A-2017-118169 is a general background reference covering an image reading apparatus that reads an image from a document.

Claim Rejections - 35 USC § 103
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.       Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muraishi et al. US 2014/0376022 A1 (hereinafter referred to as Muraishi) in view of Narita et al. US 2019/0068839 A1 (hereinafter referred to as Narita), and further in view of Sakata US 2016/0255222 A1.

Referring to claim 1, Muraishi discloses an image reading system including an image reading apparatus (fig.1, image processing apparatus 10) that reads a document ([0029]) and including a blank paper removal function of removing an image of a blank paper removal candidate that satisfies a blank paper removal level among images of the document read by the image reading apparatus ([0059] and [0063]), the image reading system comprising: 
       a preview display processing unit (fig.3, operating unit 105) configured to preview-display at least a portion of an image among images of a read document in a selectable state on a display unit (figs.5A-B, 9A-B and [0063]-[0066]) (Note: the reference discloses an operation unit configured to display preview images of a scanned original 515in a selectable state on a display unit 301 (fig.3)); 
      a display switching unit (fig.1, control unit 101) configured to switch a display mode of the image to a selected state in which a blank paper removal candidate or a non-removal candidate is selected when the image is selected by an operation of an input unit (figs.9A-B and [0085]-[0093]) (Note: under control of the control unit 101, a display mode of a preview image to be determined as a blank sheet corresponding to image data selected by a user is changed (switched)); and 
      a blank paper removal level setting unit (figs.5A-B and figs.9A-B, blank sheet determination level setting unit) configured to set a blank paper removal level for selecting a blank paper removal candidate based on the confirmed image in the selected state ([0036], [0046] and [0085]-[0093]) (Note: the blank sheet determination level setting unit is configured to decrease and increase the determination level of the blank sheet candidate based on the selected image).
     Muraishi fails to explicitly disclose an image reading control apparatus that controls the image reading apparatus and a data generation unit configured to, when the selected state is confirmed by an operation of the input unit, generate reading data based on remaining image data obtained by removing image data of a blank paper removal target including the confirmed blank paper removal candidate from image data of the document.
       However, in the same field of endeavor of image reading system art, Narita discloses an image reading control apparatus (fig.1, personal computer (PC) 10) that controls the image reading apparatus (fig.1, scanner 50) ([0046] and [0061]-[0063]) (Note: the PC 10 transmits a scan start command to the scanner 50 for driving the reading interface 55 to read an image from an original and performs a blank paper removal of a blank paper that satisfies a blank paper removal level among images of the document read by the scanner).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image reading system of Muraishi with an image reading control apparatus that controls the image reading apparatus as taught by Narita. The suggestion/motivation for doing so would have been to remotely control functions of the image reading apparatus and improve user convenience.
      Muraishi in view of Narita fails to explicitly disclose a data generation unit configured to, when the selected state is confirmed by an operation of the input unit, generate reading data based on remaining image data obtained by removing image data of a blank paper removal target including the confirmed blank paper removal candidate from image data of the document.
     However, in the same field of endeavor of image reading system art, Sakata discloses a data generation unit (fig.2, main control portion 81) configured to, when the selected state is confirmed by an operation of the input unit, generate reading data based on remaining image data obtained by removing image data of a blank paper removal target including the confirmed blank paper removal candidate from image data of the document ([0106]-[0119], [0123], and [0127]-[018]) (Note: the main control portion 81 replaces image data file D1 (image of the non-blank page and an image of the blank page) with image data file D2 (page image data classified as the non-blank page) by removing image data of a blank paper target including confirmed blank paper removal candidate from image data of the document). 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image reading system of Muraishi in view of Narita with a data generation unit configured to, when the selected state is confirmed by an operation of the input unit, generate reading data based on remaining image data obtained by removing image data of a blank paper removal target including the confirmed blank paper removal candidate from image data of the document as taught by Sakata. The suggestion/motivation for doing so would have been to reduce a capacity of storage portion necessary for storing image data file.

Referring to claim 2, Muraishi in view of Narita and Sakata discloses the image reading system according to claim 1. Muraishi further discloses the image reading system comprising: 
      a determination unit (fig.2, blank sheet determination unit 204) configured to determine that an image that satisfies the blank paper removal level is a blank paper removal candidate and determine that an image that does not satisfy the blank paper removal level is a non-removal candidate based on image data of a read document ([0031] and [0036]) (Note: the blank sheet determination unit 204 determines whether the scanned image data is a blank sheet based on a blank sheet determination level set by the user),    
     wherein the preview display processing unit (fig.3, operating unit 105) preview-displays at least a portion of an image determined to be the blank paper removal candidate among the images of the document, on the display unit (figs.5B, 9A-B, [0061]-[0065] and [0082]) (Note: at least a portion of an image determined to be the blank paper removal candidate is displayed on the display unit).

Referring to claim 3, Muraishi in view of Narita and Sakata discloses the image reading system according to claim 1. Muraishi further discloses wherein the preview display processing unit displays a removal level adjusting unit (figs.4D and 5A-B) configured to adjust the blank paper removal level on the display unit ([0043]), and 
     when the removal level adjusting unit adjusts the blank paper removal level by an operation of the input unit, the display switching unit switches a display mode of the image to a selected state, in which the blank paper removal candidate or the non-removal candidate is selected, in association with a changed blank paper removal level (figs.9A-B and [0063]-[0077]) (Note: when the blank sheet determination level is set, the display unit switches a display mode of the image, in which the blank paper removal candidate or the non-removal candidate can be selected).

Referring to claim 4, Muraishi in view of Narita and Sakata discloses the image reading system according to claim 3. Muraishi further discloses wherein the removal level adjusting unit is a slider that is slidingly operated to a position corresponding to a value of the blank paper removal level (figs.4D and 5A-B).

Referring to claim 5, Muraishi in view of Narita and Sakata discloses the image reading system according to claim 1. Muraishi further discloses wherein the preview display processing unit displays, on the display unit, an image including at least an image of the non-removal candidate in a selectable state (figs.5B and 9A-B), and 
the display switching unit switches a display mode of the image to a selected state in which the blank paper removal candidate is selected when the image is selected by an operation of the input unit (figs.9A-B and [0085]-[0093]) (Note: under control of the control unit 101, a display mode of a preview image to be determined as a blank sheet corresponding to image data selected by a user is changed (switched)).

Referring to claim 6, Muraishi in view of Narita and Sakata discloses the image reading system according to claim 3. Muraishi discloses wherein an image that does not satisfy the blank paper removal level due to an operation of reducing the blank paper removal level by the removal level adjusting unit is displayed as the non-removal candidate instead of the removal candidate ([0043]) (Note: A setting button 407 is pressed to decrease the determination level of the blank sheet determination, namely, to set to a level at which an original is less likely to be determined as a blank sheet).

Referring to claim 7, Muraishi in view of Narita and Sakata discloses the image reading system according to claim 6. Muraishi discloses wherein the preview display processing unit displays, on the display unit, both the image and the removal level adjusting unit in a state in which the image and the removal level adjusting unit are disposed to be visually recognizable (figs.9A-B).

Referring to claim 16, the same ground of rejection provided for claim 1 is applicable herein.

8.     Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Muraishi in view of Narita and Sakata, and furthermore in view of Ogino et al. US 2012/0072839 A1 (hereinafter referred to as Ogino).

Referring to claim 9, Muraishi in view of Narita and Sakata discloses the image reading system according to claim 1, except wherein the preview display processing unit displays page information of the previewed image on the display unit, and when an image is selected by an operation of the input unit among previewed images, the display switching unit highlights page information corresponding to the image.
     However, in the same field of endeavor of image reading system art, Ogino discloses wherein the preview display processing unit displays page information (fig.7, page numbers 470, 472 and 474) of the previewed image on the display unit, and 
     when an image is selected by an operation of the input unit among previewed images, the display switching unit highlights page information corresponding to the image (fig.7, [0092] and [0114]) (Note: When the user touches any of the page images of preview display, the touched page and the page number are displayed in an emphasized manner).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image reading system of Muraishi in view of Narita and Sakata with a concept wherein the preview display processing unit displays page information of the previewed image on the display unit, and when an image is selected by an operation of the input unit among previewed images, the display switching unit highlights page information corresponding to the image as taught by Ogino. The suggestion/motivation for doing so would have been to make possible for the user to easily confirm around which portion the displayed page image is positioned among the whole image data (see Ogino, [0114]).

9.       Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Muraishi in view of Narita and Sakata, and furthermore in view of Kim US 2008/0165390 A1.
Referring to claim 10, Muraishi in view of Narita and Sakata discloses the image reading system according to claim 3, except wherein the preview display processing unit displays, on the display unit, an enlarged image obtained by enlarging an image selected by an operation of the input unit.
     However, in the same field of endeavor of image reading system art, Kim discloses wherein the preview display processing unit displays, on the display unit, an enlarged image obtained by enlarging an image selected by an operation of the input unit ([0074]-[0075]) (Note: the reference discloses a user interface 410 includes a region 414 for inputting the size of an image to be enlarged).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image reading system of Muraishi in view of Narita and Sakata with a concept wherein the preview display processing unit displays, on the display unit, an enlarged image obtained by enlarging an image selected by an operation of the input unit as taught by Kim. The suggestion/motivation for doing so would have been to enable a user to recognize text region included in the document.

10.      Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Otake US 2012/0154853 A1 in view of Muraishi US 2011/0228348 A1.

Referring to claim 15, Otake discloses an image reading control apparatus (fig.1, controller unit 100) for controlling an image reading apparatus (fig.1, scanner 200) that reads a document , the image reading control apparatus including a blank paper removal function of removing an image that satisfies a blank paper removal level as a blank paper page among images of the document read by the image reading apparatus ([0024]), the image reading control apparatus comprising: 
       a preview display processing unit (fig.1, operating unit 400) configured to preview-display at least a portion of an image among images of the document read by the image reading apparatus in a selectable state on a display unit (fig.10 and [0045]) (Note: previews of blank pages and normal pages are displayed in a selectable state on the display screen 410); 
      a display switching unit (fig.1, CPU 103) configured to switch a display mode of the image to a selected state in which a blank paper removal candidate or a non-removal candidate is selected when the image is selected by an operation of an input unit ([0044]-[0045]) (Note: the CPU 103 changes the display mode in a state wherein blank page or non-blank page can be selected a user); 
       a data generation unit (fig.1, CPU 103) configured to, when the selected state is confirmed by an operation of the input unit, generate reading data based on remaining image data obtained by removing image data of a blank paper removal target including the confirmed blank paper removal candidate from image data of the document ([0045) (Note: the CPU 103 forms display image data from pages not decided as blank pages and pages decided as blank pages with a check preliminarily displayed to the box corresponding to the page decided as a blank page. When an OK button 424 is depressed in a state where the page to be skipped has been selected, the skip of blank page is decided and file image consisting of the normal pages, is formed).
     Otake fails to disclose a blank paper removal level setting unit configured to set a blank paper removal level for selecting the confirmed image in the selected state as a blank paper removal candidate.
    However, in the same field of endeavor of image reading control apparatus art, Muraishi discloses a blank paper removal level setting unit (fig.8) configured to set a blank paper removal level for selecting the confirmed image in the selected state as a blank paper removal candidate ([0088]-[0090]) (Note: the operation screen 810 enables user to set a threshold value that is used for the blank sheet skip function and when the OK button 811 is pressed, the level adjustment setting that was displayed just before that is saved). 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image reading control apparatus of Otake with a blank paper removal level setting unit configured to set a blank paper removal level for selecting the confirmed image in the selected state as a blank paper removal candidate as taught by Muraishi. The suggestion/motivation for doing so would have been to provide an image processing apparatus capable of improving accuracy of blank sheet determination in the process of performing the blank sheet determination for determining image data (original) without print information (see Muraishi, [0017]).

Allowable Subject Matter
11.    Claims 8 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.    The following is a statement of reasons for the indication of allowable subject matter: 
13.     Referring to claim 8, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein when a read image is previewed, the preview display processing unit previews an image based on a latest blank paper removal level set at an end of reading of a document before an image is previewed.”

14.      Referring to claim 11, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein a first selected unit configured to be selected to include an image of a character-absent document in an image of a blank paper removal candidate to be displayed by the preview display processing unit, is displayed on the display unit.”

15.     Referring to claim 12, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein a second selected unit configured to be selected not to include an image of a character-present document in an image of a blank paper removal candidate to be displayed by the preview display processing unit, is displayed on the display unit.”

16.     Referring to claim 13, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein when a continuous paper feeding mode, for continuously reading documents of one job as one job when the documents are divided and set a plurality of times, is executed, the preview display processing unit displays the at least a portion of the image on the display unit even in the middle of the job at a timing at which reading of a document set once finishes, and the blank paper removal level setting unit is configured to change the blank paper removal level according to a selected image even in the middle of the job.”

17.      Referring to claim 14, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein when the at least a portion of the image displayed by the preview display processing unit includes an image of a non-removal candidate and there are a plurality of images changed from the non-removal candidate to the blank paper removal candidate, the blank paper removal level setting unit sets a highest blank paper removal level among a plurality of blank paper removal levels for selecting each of the plurality of images as a blank paper removal candidate.”
Conclusion
18.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675